t c memo united_states tax_court marguerite barrow and william d barrow petitioners v commissioner of internal revenue respondent docket no filed date william d barrow pro_se william r mccants for respondent memorandum opinion colvin judge respondent determined deficiencies in petitioners' federal_income_tax and additions to tax for and as follows william d and marguerite barrow year deficiency dollar_figure big_number year deficiency dollar_figure additions to tax sec_6651 dollar_figure n a sec_6653 dollar_figure sec_6661 dollar_figure big_number william d barrow additions to tax sec_6651 dollar_figure sec_6653 dollar_figure sec_6661 dollar_figure respondent also determined that petitioners are liable for additions to tax of percent of the interest due on the deficiency under sec_6653 for each year in issue after concessions the sole issue that we must decide is whether petitioner william d barrow is liable for income_tax on dollar_figure which he received in and which he contends is income of a closely_held_corporation we hold that he is respondent concedes that petitioner marguerite barrow is an innocent spouse as to all adjustments and penalties determined against her except for the dollar_figure in interest_income received in from her savings accounts resulting in a deficiency for her of dollar_figure plus interest as provided by law petitioner concedes all of the other adjustments such as failure to report in income legal fees interest and stock received as payment for services the disallowance of capital_gain on the holiday isle transaction and additions to tax in this case except whether he was taxable in on dollar_figure of the dollar_figure from the holiday isle transaction unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure references to petitioner are to william d barrow the parties submitted this case fully stipulated under rule background a petitioners petitioners were married during and and were divorced in petitioner lived in niceville florida and mrs barrow lived in crestview florida when they filed the petition in this case petitioner was an attorney licensed to practice in florida in the years in issue he practiced law through the law partnership of barrow holley he also participated in several real_estate transactions during the years in issue in a capacity other than as an attorney in petitioner was convicted of violating u s c sec_2 and a b and c laundering drug money and petitioners filed joint income_tax returns for and petitioner filed his individual tax_return as an unmarried person respondent issued notices of deficiency to petitioners for and and to petitioner for petitioners filed one petition for and petitioner was not admitted to practice law in florida at the time of trial u s c sections a and structuring a transaction to avoid a cash transaction report b dogwood acres inc dogwood acres inc dogwood acres was a closely held florida corporation and a subchapter_c_corporation petitioner and his brother each owned percent of its stock mrs barrow and petitioner's mother and father owned the other percent dogwood acres owned a family farm in northern florida dogwood acres' taxable years ended on march dogwood acres did not file an income_tax return or report any income or loss for its taxable_year ending on date c the holiday isle property transaction george dana harris harris was one of petitioner's clients during the years in issue harris bought sold and developed real_estate through fictitious business names including saudi corp and fujimo corp on date harris was convicted of tax_evasion under sec_7201 and willful failure_to_file under sec_7203 in the 1970's petitioner owned an interest in a parcel of real_property in northern florida known as holiday isle he lost it to southeast first national bank of miami because of a foreclosure suit in in harris acting as saudi corp bought holiday isle in a joint_venture with wallace c yost yost in date petitioner received a check for dollar_figure from harris petitioner deposited it in his personal checking account on date on date petitioner wrote a dollar_figure personal check payable to dogwood acres he did not report the dollar_figure as income or deduct the dollar_figure payment to dogwood acres in date saudi corp paid petitioner dollar_figure by endorsing to petitioner a third-party check payable to saudi corp in date lakeco corp issued common_stock to petitioner as consideration for various services which petitioner provided to the corporation and to harris its principal lakeco corp 's sole asset was a parcel of real_property in northern florida in date lakeco corp sold that property and paid petitioner dollar_figure of the proceeds to redeem his stock in yost sold his interest in holiday isle to harris acting as saudi corp in date harris acting as saudi corp sold holiday isle to an unrelated party when the holiday isle transaction closed the closing agent paid a dollar_figure petitioner concedes that the dollar_figure is income to him petitioner did not report the dollar_figure as income petitioner concedes that the dollar_figure is income to him commission to petitioner none of the holiday isle closing documents show that dogwood acres was involved in the transaction neither petitioner nor harris told yost that petitioner or dogwood acres was involved in the holiday isle joint_venture petitioner deposited the dollar_figure in his personal checking account on date also on that day he wrote checks from that account for dollar_figure to dogwood acres dollar_figure to saudi corp as a loan and dollar_figure to valparaiso bank trust co saudi corp paid dollar_figure to dogwood acres in date thus dogwood acres received dollar_figure from petitioner and dollar_figure from saudi corp a contentions of the parties discussion petitioner contends that dollar_figure of the dollar_figure that he received as a result of the holiday isle transaction is income to dogwood acres and not to him petitioner contends that the dollar_figure was dogwood acres' share under a joint_venture agreement that it had with petitioner and saudi corp respondent contends that the dollar_figure is gross_income to petitioner and that petitioner improperly tried to avoid taxation of the payment by assigning his income to dogwood acres respondent contends that petitioner has not shown that a joint_venture existed between petitioner and dogwood acres harris or saudi corp respondent contends that petitioner has not shown that dogwood acres and not petitioner should be taxed on dollar_figure of the dollar_figure commission from the holiday isle transaction petitioner bears the burden of proving that respondent's determinations are incorrect rule a 290_us_111 transactions_between_related_taxpayers and between a closely_held_corporation and its shareholders are subject_to close scrutiny 314_us_513 935_f2d_104 6th cir affg tcmemo_1989_673 513_f2d_800 5th cir 410_f2d_615 6th cir affg in part and revg in part tcmemo_1967_183 b whether dollar_figure of the dollar_figure holiday isle commission was income to petitioner petitioner's affidavit the only evidence that petitioner had a joint_venture with dogwood acres is an affidavit by petitioner petitioner did not testify the parties stipulated that the statements in the affidavit would have been petitioner's testimony if he had testified at trial in the affidavit petitioner stated that the holiday isle transaction was a joint_venture among himself dogwood acres and saudi corp he also stated that the transaction was originally a joint_venture between saudi corp and dogwood acres however on the advice of his certified public accountants with whom he had done business for more than years that he and dogwood acres could become joint venturers with no adverse tax consequences he included himself with dogwood acres in the transaction because he needed money for living_expenses petitioner's affidavit states that dogwood acres was a joint venturer in the transaction but does not explain why dogwood acres was entitled to the dollar_figure commission petitioner's affidavit is vague and uncorroborated petitioner's affidavit did not identify the holiday isle transaction by name he referred to it as the property which was the subject of the william d barrow dogwood acres inc joint_venture with saudi corporation petitioner's claim that dogwood acres participated in the holiday isle transaction is not credible because neither petitioner nor harris told yost about any involvement by petitioner or dogwood acres in the transaction we do not give much weight to petitioner's affidavit because we find it incredible and it is unsupported by the record and because petitioner was convicted in of violating u s c sec_2 and a b and c laundering drug money and u s c sections a and structuring a money transaction to avoid a cash transaction report both punishable by imprisonment in excess of year fed r evid see 456_f2d_145 6th cir affg per curiam tcmemo_1970_335 87_tc_74 we need not rely on uncorroborated testimony lack of corroboration for petitioner's claim that he and dogwood acres had a joint_venture the closing agent paid dollar_figure to petitioner as a commission for the holiday isle transaction none of the holiday isle transaction documents refer to dogwood acres petitioner offered no documents to corroborate his affidavit or details about the alleged joint_venture there is no other evidence that dogwood acres was involved in the holiday isle transaction none of the parties to the holiday isle transaction except petitioner thought that dogwood acres was involved dogwood acres did not report any of the dollar_figure commission as income petitioner contends that the alleged joint_venture between him and dogwood acres was an arm's-length_transaction in which he engaged with the advice of tax professionals there is no evidence that petitioner's dealings with dogwood acres were at arm's length all of the owners of the stock of dogwood acres were members of petitioner's family petitioner contends that dogwood acres received dollar_figure dollar_figure from petitioner and dollar_figure from saudi corp of the dollar_figure as part of the consideration for services that he provided to the parties to the holiday isle transaction we are not convinced because petitioner does not allege nor is there any evidence that dogwood acres provided any services or that petitioner provided any services as an agent of dogwood acres conclusion gross_income includes all income from whatever source derived unless excluded by law sec_61 income is taxed to the individual who earns it the incidence of taxation cannot be shifted by an anticipatory arrangement 281_us_111 we do not recognize petitioner's transfer to dogwood acres for federal_income_tax purposes 319_us_436 371_f2d_897 5th cir affg tcmemo_1965_115 we conclude that the dollar_figure commission that petitioner received for his services in the holiday isle transaction was taxable to him 311_us_112 lucas v earl supra pincite we sustain respondent's determination that the unreported commission income is attributable to petitioner to reflect concessions eg relating to mrs barrow's tax_liability see supra note and the foregoing decision will be entered under rule
